Exhibit 10.1

AGREEMENT TERMINATING FINANCING AGREEMENT
THIS AGREEMENT TERMINATING FINANCING AGREEMENT (this “Agreement”) is made as of
the 21st day of April, 2014, by and between MCG CAPITAL CORPORATION, a
corporation organized under the laws of the State of Delaware (the “Borrower”),
and BANK OF AMERICA, N.A., a national banking association, its successors and
assigns (the “Lender”).
RECITALS
A.The Borrower and the Lender entered into a Financing Agreement dated November
21, 2012, as amended by a First Amendment to Financing Agreement dated as of
August 8, 2013 (as so amended, the “Financing Agreement”) pursuant to which the
Lender made available to the Borrower a revolving credit facility in the maximum
principal amount of Twenty Million Dollars ($20,000,000).
B.The Borrower has requested that the Lender terminate the Financing Agreement.
C.The Lender is willing to agree to the Borrower’s request on the conditions set
forth herein.
AGREEMENTS
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, receipt of which is hereby acknowledged, the Borrower and the
Lender agree as follows:
1.Recitals. The Borrower and the Lender agree that the Recitals above are a part
of this Agreement. Unless otherwise expressly defined in this Agreement, terms
defined in the Financing Agreement shall have the same meaning under this
Agreement.
2.Termination of Financing Agreement. Effective as of the date hereof: (a) all
of the Obligations under the Financing Documents have been paid, satisfied and
discharged in full (except for the obligations set forth in clause (b) below
which shall survive the termination of the Financing Documents) and (b) each
Financing Document and each Commitment automatically has been terminated and
canceled and no longer are of any force or effect, subject to the reimbursement
and indemnification protections in favor of the Lender under the Financing
Documents that by the express terms of the Financing Documents are to survive
the termination of the Financing Documents (which protections shall survive this
Agreement and any such termination of the Financing Documents). The Lender
agrees to promptly deliver to Borrower the original Revolving Credit Note. The
Borrower hereby acknowledges that there are no outstanding requests for Loans
under the Financing Agreement and agrees not to request additional Loans under
the Financing Agreement.
3.Counterparts. This Agreement may be executed in any number of duplicate
originals or counterparts, each of such duplicate originals or counterparts
shall be deemed to be





21984702v2



--------------------------------------------------------------------------------



an original and all taken together shall constitute but one and the same
instrument. The Borrower agrees that the Lender may rely on a telecopy or other
electronic transmission of any signature of the Borrower. The Lender agrees that
the Borrower may rely on a telecopy or other electronic transmission of this
Agreement executed by the Lender.
1.Governing Law; Etc. This Agreement shall be governed and construed in
accordance with the laws of the Commonwealth of Virginia. The headings and
captions in this Agreement are for the convenience of the parties only and are
not a part of this Agreement.
2.Modifications. This Agreement may not be supplemented, changed, waived,
discharged, terminated, modified or amended, except by written instrument
executed by the parties.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



-2-
21984702v2



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Borrower and the Lender have executed this Agreement as
of the date and year first written above.
Borrower:
MCG CAPITAL CORPORATION






By:_/s/ Tod K. Reichert__________(SEAL)
Name: Tod K. Reichert
Title: Executive Vice President




Lender:


BANK OF AMERICA, N.A.






By:_/s/ Larry Van Sant____________(SEAL)
Name: Larry Van Sant
Title: Senior Vice President



[Signature Page to Agreement Terminating Financing Agreement]